
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2


SERIES A PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT

BY AND BETWEEN

GRUPO GIGANTE, S.A. DE C.V.

and

PRICESMART, INC.


         Dated as of January 15, 2002

--------------------------------------------------------------------------------




TABLE OF CONTENTS


1.   AUTHORIZATION AND SALE OF THE SHARES AND THE WARRANT   1     1.1
Authorization of the Shares and the Warrant   1     1.2 Sale of the Shares and
the Warrant   1 2.   CLOSING   1 3.   REPRESENTATIONS AND WARRANTIES OF THE
COMPANY   2     3.1 Organization, Good Standing and Qualification   2     3.2
Authorization   2     3.3 Valid Issuance of the Securities   3     3.4
Capitalization   3     3.5 Noncontravention   4     3.6 Reports Filed Under the
Securities Exchange Act of 1934; Financial Statements   4     3.7 Absence of
Certain Changes   5     3.8 No General Solicitation   5     3.9 Disclosure   5
4.   REPRESENTATIONS AND WARRANTIES OF THE INVESTOR   5     4.1 Organization and
Qualification   5     4.2 Authorization   6     4.3 Purchase for Own Account   6
    4.4 Accredited Investor Status   6     4.5 Restricted Securities   6     4.6
Due Diligence and No Solicitation   6     4.7 Further Limitations on Disposition
  6     4.8 Legends   7 5.   PRE-CLOSING COVENANTS OF THE PARTIES   7     5.1
General   7     5.2 Notice of Developments   7 6.   POST-CLOSING COVENANTS OF
THE PARTIES   7     6.1 Board Representation   7     6.2 Status of Dividends   8
    6.3 Director and Officer Indemnification   8     6.4 Listing; Reservation  
9 7.   CONDITIONS TO THE INVESTOR'S OBLIGATIONS AT CLOSING   9     7.1
Representations and Warranties True   9     7.2 Compliance with Covenants   9  
  7.3 No Litigation   9     7.4 Securities Exemptions   10     7.5 Opinion of
Company Counsel   10     7.6 Certificate of Designations   10     7.7 Shares and
Warrant   10     7.8 Proceedings   10     7.9 Board Representation   10     7.10
No Material Adverse Effect   10     7.11 Anti-Takeover Laws Not Applicable   10

ii

--------------------------------------------------------------------------------

8.   CONDITIONS TO THE COMPANY'S OBLIGATIONS AT CLOSING   11     8.1
Representations and Warranties True   11     8.2 Payment of Consideration   11  
  8.3 No Litigation   11     8.4 Securities Exemptions   11 9.   REGISTRATION
STATEMENT FOR RESALE OF THE SHARES   11     9.1 Registration   11     9.2
Company Obligations   11     9.3 Restrictions on Registrations   12     9.4
Investor Obligations and Rights   13     9.5 Indemnification   14     9.6
Expenses   16 10.   TERMINATION   16     10.1 Termination   16     10.2 Effect
of Termination   16 11.   MISCELLANEOUS   16     11.1 Survival of Warranties  
16     11.2 Specific Performance   17     11.3 Successors and Assigns   17    
11.4 Governing Law   17     11.5 Counterparts   17     11.6 Headings   17    
11.7 Notices   18     11.8 No Finder's Fees   18     11.9 Amendments and Waivers
  18     11.10 Attorneys' Fees   18     11.11 Severability   18     11.12 Entire
Agreement   19     11.13 No Third Party Beneficiaries   19     11.14 Public
Announcements   19     11.15 Further Assurances   19     11.16 Fees and Expenses
  19     11.17 Waiver of Jury Trial   19

SCHEDULES     Schedule 3.4(b)    
EXHIBITS
 
  Exhibit A   Form of Warrant Exhibit B   Certificate of Designations Exhibit C
  Opinion of Counsel

iii

--------------------------------------------------------------------------------




SERIES A PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT


        This SERIES A PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT (including
the Exhibits and Schedules hereto, this "Agreement") is made and entered into as
of January 15, 2002 by and between PriceSmart, Inc., a Delaware corporation (the
"Company"), and Grupo Gigante, S.A. de C.V., a corporation organized under the
laws of the United Mexican States (the "Investor"). The Investor and the Company
are referred to herein individually as a "Party" and together as the "Parties."

W I T N E S S E T H:

        WHEREAS, the Company desires to sell to the Investor, and the Investor
desires to purchase from the Company, 15,000 shares of the Company's Series A
Preferred Stock, par value $.0001 per share (the "Series A Preferred"), and the
warrant in the form attached hereto as Exhibit A (the "Warrant") to purchase
200,000 shares of the Company's common stock, par value $.0001 per share (the
"Common Stock"), at an exercise price of $37.50 per share, on the terms and
conditions set forth in this Agreement.

        NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

        1.    AUTHORIZATION AND SALE OF THE SHARES AND THE WARRANT.    

                1.1    Authorization of the Shares and the Warrant.    The
Company has authorized a new series of preferred stock, designated 8% Series A
Cumulative Convertible Redeemable Series A Preferred Stock, such series having
the rights, preferences and privileges provided for in the Company's Certificate
of Designations, Preferences and Relative, Participating, Optional and Other
Special Rights of 8% Series A Cumulative Convertible Redeemable Series A
Preferred Stock and Qualifications, Limitations and Restrictions Thereof, a form
of which is attached hereto as Exhibit B (the "Series A Certificate"). In
addition, the Company has authorized the issuance and sale to the Investor of an
aggregate of 15,000 shares of the Series A Preferred (the "Shares") and the
Warrant.

                1.2    Sale of the Shares and the Warrant.    Subject to the
terms and conditions of this Agreement, the Company agrees to sell to the
Investor at the Closing, and the Investor agrees to purchase from the Company at
the Closing, the Shares and the Warrant for an aggregate purchase price of
Fifteen Million Dollars ($15,000,000) (the "Purchase Price"). The shares of
Common Stock, issued or issuable upon conversion of the Shares are referred to
as the "Conversion Shares." The shares of Common Stock issuable upon exercise of
the Warrant are referred to as the "Warrant Shares." The Shares, the Conversion
Shares, the Warrant and the Warrant Shares are collectively referred to as the
"Securities."

        2.    CLOSING.    The purchase and sale of the Shares and the Warrant
(the "Closing") will take place at the offices of Latham & Watkins, 12636 High
Bluff Drive, Suite 300, San Diego, CA 92130 at 10:00 a.m. Pacific Time, on
January 17, 2002, or if any of the conditions set forth in Section 7 (other than
conditions with respect to actions the respective Parties will take at the
Closing itself) has not been satisfied, a later date selected by the Investor,
which date shall be within five (5) Business Days (as defined below) following
the satisfaction or waiver of all conditions to the obligations of the Parties
to consummate the transactions to occur at the Closing (other than conditions
with respect to actions the respective Parties will take at the Closing itself)
(such date, the "Closing Date"). "Business Day" means any day, other than a
Saturday, Sunday or a day on which banking institutions in the State of
California or in the United Mexican States are authorized or obligated by law,
regulation or executive order to close. At the Closing, the Company will deliver
to the Investor (i) a certificate registered in the Investor's name and in the
denominations designated by the Investor prior to the Closing Date

1

--------------------------------------------------------------------------------


representing the Shares, (ii) the Warrant and (iii) the other documents,
certificates and opinions to be delivered pursuant to Section 7 hereof, all
against (x) payment of the Purchase Price by wire transfer of immediately
available funds as directed pursuant to instructions delivered by the Company to
the Investor prior to the Closing Date and (y) delivery by the Investor to the
Company of the certificate to be delivered pursuant to Section 8.1.

        3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.    The Company
hereby represents and warrants to, and agrees with, the Investor that the
statements in the following paragraphs of this Section 3 are true and correct:

                3.1    Organization, Good Standing and Qualification.    Each of
the Company and its Subsidiaries (as defined below) is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to own or lease and operate its properties and to
conduct its business as it is currently being conducted and is proposed to be
conducted. Each of the Company and its Subsidiaries is duly licensed, authorized
or qualified as a foreign corporation, partnership or limited liability company
for the transaction of business and is in good standing under the laws of each
other jurisdiction in which its ownership, lease or operation of property or
conduct of business requires such qualification, except where the failure to be
so qualified would not have a material adverse effect on the assets,
liabilities, condition (financial or otherwise), results of operations,
prospects or business of the Company and its Subsidiaries taken as a whole
("Material Adverse Effect"). The Company is not in default under or in violation
of any provision of its amended and restated certificate of incorporation (the
"Certificate of Incorporation") or its bylaws (the "Bylaws"). "Subsidiary" means
as to any Person (as defined below), any other Person of which more than 50% of
the shares of the voting stock or other voting interests are owned or
controlled, or the ability to select or elect more than 50% of the directors or
similar managers is held, directly or indirectly, by such first Person or one or
more of its Subsidiaries or by such first Person and one or more of its
Subsidiaries. "Person" means any individual, corporation, company, association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority (as defined below).

                3.2    Authorization.    

                        (a)  The Company has all requisite power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
All corporate action on the part of the Company necessary for the authorization,
execution and delivery of this Agreement, the performance of the obligations of
the Company at the Closing, the performance of the obligations of the Company
under Section 9 hereof and the issuance and delivery of the Securities has been
taken, and this Agreement has been duly executed and delivered by the Company
and constitutes a valid and legally binding obligation of the Company,
enforceable in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors' rights
generally; (ii) the effect of rules of law governing the availability of
equitable remedies; and (iii) the unenforceability under certain circumstances
under law or court decisions of provisions providing for the indemnification of
or contribution to a party with respect to a liability where such
indemnification or contribution is contrary to public policy or prohibited by
law.

                        (b)  The Board of Directors of the Company (the "Board
of Directors") has approved the entry by the Company into this Agreement and the
performance of the Company's obligations hereunder and consummation of the
transactions contemplated hereby and by the Right of First Refusal Agreement
between the Investor and the Price Entities (as defined therein) (the "Right of
First Refusal Agreement") for all purposes under the Delaware General
Corporation Law (the "DGCL"), including for purposes of paragraph (a)(1) of
Section 203 of the DGCL ("DGCL Section 203"), and no other "moratorium,"
"control share acquisition," "business combination," "fair price" or other form
of

2

--------------------------------------------------------------------------------


anti-takeover or similar law of any jurisdiction is applicable to the
transactions contemplated by this Agreement or the Right of First Refusal
Agreement. The Company has delivered to the Investor true and correct copies of
resolutions adopted by the Board of Directors to the foregoing effects.

                3.3    Valid Issuance of the Securities.    

                        (a)  The Shares have been duly and validly authorized,
reserved for issuance and, when issued, sold and delivered by the Company in
accordance with the terms of this Agreement for the consideration provided for
herein, will have been duly and validly issued, fully paid and nonassessable and
will be free of any mortgage, pledge, lien, security interest, claim, voting
agreement, conditional sale agreement, title retention agreement, restriction,
option or encumbrance of any kind, character or description whatsoever ("Lien")
(other than those that may be created by the Investor) and free of any
restrictions on transfer other than restrictions on transfer under applicable
federal and state securities laws and will be issued in compliance with all
applicable federal and state securities laws.

                        (b)  The Conversion Shares have been duly and validly
authorized by the Company and reserved for issuance and, when issued in
accordance with the terms of the Series A Certificate, will have been duly and
validly issued, fully paid and nonassessable and will be free of any Liens
(other than those that may be created by the Investor) and free of any
restrictions on transfer other than restrictions on transfer under applicable
federal and state securities laws and will be issued in compliance with all
applicable federal and state securities laws.

                        (c)  The Warrant has been duly and validly authorized by
the Company and, constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms except as
may be limited by applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors' rights generally.

                        (d)  The Warrant Shares have been duly and validly
authorized by the Company and reserved for issuance and, when issued in
accordance with the terms of the Warrant, will have been duly and validly
issued, fully paid and nonassessable and will be free of any Liens (other than
those that may be created by the Investor) and free of any restrictions on
transfer other than restrictions on transfer under applicable federal and state
securities laws and will be issued in compliance with all applicable federal and
state securities laws.

                3.4    Capitalization.    

                        (a)  The entire authorized capital stock of the Company
consists of 15,000,000 shares of Common Stock, of which 6,297,421 shares (not
including 623,802 shares held by the Company as treasury shares) were issued and
outstanding as of December 31, 2001, and 2,000,000 shares of Series A Preferred,
of which no shares, except for the Shares issued pursuant to this Agreement, are
issued and outstanding as of the date of this Agreement. Except as set forth in
the SEC Documents (as defined below) and except as contemplated hereby and in
that certain Series A Preferred Stock Purchase Agreement of even date herewith
among the Company and The Price Family Charitable Fund, the Price Family
Charitable Trust, The Price Group LLC, the Robert & Allison Price Charitable
Remainder Trust and the Sol and Helen Price Trust relating to the purchase and
sale of 5,000 shares of Series A Preferred for an aggregate purchase price of
$5,000,000 (the "Price Purchase Agreement"), a true and complete copy of which
has been provided by the Company to the Investor, there are no outstanding or
authorized warrants, options, purchase rights, subscription rights, conversion
rights, exchange rights or other contracts, commitments or obligations that
could require the Company or any of its Subsidiaries to issue, grant, deliver or
sell or otherwise cause to be issued, granted, delivered or sold or become
outstanding any capital stock of the Company or any of its Subsidiaries, except
for those granted in the ordinary course of business since the dates of the SEC
Documents. There are no outstanding or authorized stock appreciation, phantom
stock, profit participation or similar rights with

3

--------------------------------------------------------------------------------


respect to the Company or any of its Subsidiaries. There are no voting trusts,
proxies or other agreements or understandings with respect to the voting of the
capital stock of the Company.

                        (b)  Except as set forth on Schedule 3.4(b) hereto, the
registration of the Registrable Securities (as defined below) pursuant to
Section 9 hereof will not give rise to any registration rights on behalf of any
Person under any agreement or instrument applicable to the Company. Except as
set forth on Schedule 3.4(b) hereto, other than pursuant to Section 9 hereof, no
Person has any right to require the Company to register securities of the
Company under the Securities Act of 1933, as amended (the "1933 Act").

                3.5    Noncontravention.    

                        (a)  Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, ordinance, code,
injunction, judgment, order, decree, ruling, charge, writ, determination or
other restriction ("Law") of any government or political subdivision or
department thereof, any governmental regulatory body, commission, board, agency
or instrumentality, or any court or arbitrator or alternative dispute resolution
body, in each case whether federal, state, local or foreign ("Governmental
Authority") to which the Company or any of its Subsidiaries is subject or any
provision of the Certificate of Incorporation or the Bylaws or the certificate
of incorporation or bylaws or similar constituent documents of the Company's
Subsidiaries or (ii) conflict with, result in a breach or violation of,
constitute a default (with or without notice or the passage of time) under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify or cancel, or give rise to a right to put or to compel a
tender offer for outstanding securities of the Company or any of its
Subsidiaries or require any notice, consent, waiver or approval under any
agreement, contract, lease, license, loan, debt instrument, note, bond,
indenture, mortgage, deed of trust, joint venture agreement, approval of a
Governmental Authority or other arrangement to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound or to which any of the Company's or its Subsidiaries' assets is subject
(or result in the imposition of any mortgage, pledge, Lien, encumbrance, charge
or other security interest upon any of such assets or properties), except in
either case, where such violation, conflict or default would not have a Material
Adverse Effect.

                        (b)  Except for filings which may be required under
state securities laws, for which filings the Company shall be responsible,
neither the Company nor any of its Subsidiaries is required to give any notice
to, make any filing or registration with, or obtain any authorization, consent
or approval of any Governmental Authority in connection with the execution,
delivery and performance by the Company of this Agreement and the transactions
contemplated hereby (including the issuance of Common Stock upon conversion of
the Series A Preferred or exercise of the Warrant).

                        (c)  No consent or approval of the Company's
stockholders is required by Law, the Certificate of Incorporation, the Bylaws,
the rules and regulations of the Nasdaq Stock Market, or otherwise, for the
execution, delivery and performance by the Company of this Agreement and the
consummation of the transactions contemplated hereby (including the issuance of
Common Stock upon conversion of the Series A Preferred or exercise of the
Warrant).

                        (d)  The execution, delivery and performance of this
Agreement by the Company and the consummation of transactions contemplated
hereby will not constitute a "Change of Control" as such term is defined in any
contract, agreement, indenture, mortgage, note, lease or other instrument to
which the Company or any of its Subsidiaries is a party or by which the Company
or any such Subsidiary is bound or to which the properties of the Company or any
such Subsidiary is subject.

                3.6    Reports Filed Under the Securities Exchange Act of 1934;
Financial Statements.    

                        (a)  The Company has timely filed with the Securities
and Exchange Commission (the "SEC") all reports required to be filed by the
Company under the Securities Exchange Act of 1934, as

4

--------------------------------------------------------------------------------


amended (the "1934 Act"). All such reports filed by the Company with the SEC in
the preceding twelve (12) months (the "SEC Documents") (i) comply in all
material respects, with the applicable requirements of the 1934 Act and the 1933
Act, and (ii) contain all statements required to be stated therein in accordance
with the 1934 Act and do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading. Pursuant to a Registration Rights
Agreement dated as of June 3, 2000 by and between PSC, S.A., a Panamanian
corporation ("PSC"), and the Company, the Company filed a registration statement
on Form S-3 (the "PSC Registration Statement") with the SEC covering the resale
of a portion of the shares held by PSC. The SEC has conducted a full review of
the PSC Registration Statement, including the Company's filings under the 1934
Act incorporated therein by reference. In connection with this review, the SEC
has provided comments to the Company, and the Company has submitted written
responses and filed amendments to the PSC Registration Statement and its Annual
Reports on Form 10-K for the years ended August 31, 2000 and 2001. The SEC may
have additional comments, and the PSC Registration Statement has not yet been
declared effective.

                        (b)  As of their respective dates (except as they have
been correctly amended), the financial statements of the Company included in the
SEC Documents (i) complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, (ii) have been prepared in accordance with United States generally
accepted accounting principles, consistently applied, during the periods
involved (except (A) as may be otherwise indicated in such financial statements
or the notes thereto or (B) in the case of unaudited interim statements, to the
extent they may exclude footnotes or may be condensed or summary statements) and
(iii) fairly present the financial position of the Company and its Subsidiaries
as of the dates thereof and the results of its operations and cash flows of the
Company and its Subsidiaries (on a consolidated basis) for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).

                3.7    Absence of Certain Changes.    Except as disclosed in the
SEC Documents or otherwise disclosed in public announcements or press releases,
since August 31, 2001, the Company and its Subsidiaries have conducted their
consolidated business in the ordinary and usual course and there has been no
change to the business, properties, assets, operations, prospects, results of
operations or condition (financial or otherwise) of the Company or its
Subsidiaries (taken as a whole), except for such changes which could not be
reasonably expected to have a Material Adverse Effect.

                3.8    No General Solicitation.    Neither the Company, nor any
of its Affiliates (as defined below), nor any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D ("Regulation D") promulgated under the 1933
Act) in connection with the offer or sale of the Shares and the Warrant.
"Affiliate" has the meaning set forth in Rule 12b-2 promulgated under the 1934
Act as in effect on the date hereof. The term "Affiliated" has a correlative
meaning.

                3.9    Disclosure.    No information that has been provided to
the Investor by the Company or any of its representatives in connection with the
transactions contemplated by this Agreement, and no exhibit, document,
statement, certificate or schedule furnished or to be furnished to the Investor
pursuant to this Agreement, contains or will contain, as the case may be, any
untrue statement of a material fact, or omits or will omit, as the case may be,
to state a material fact necessary to make the statements or facts contained
therein not misleading.

        4.    REPRESENTATIONS AND WARRANTIES OF THE INVESTOR.    The Investor
represents and warrants to the Company that the statements in the following
paragraphs of this Section 4 are true and correct:

                4.1    Organization and Qualification.    The Investor is a
corporation duly organized, validly existing and in good standing under the laws
of the United Mexican States. The Investor has all

5

--------------------------------------------------------------------------------


requisite power and authority to enter into and perform this Agreement and to
carry out the transactions contemplated by this Agreement.

                4.2    Authorization.    All action on the part of the Investor
necessary for the authorization, execution and delivery of this Agreement and
the performance of all obligations of the Investor hereunder has been taken, and
this Agreement has been duly executed and delivered by the Investor and
constitutes a valid and legally binding obligation of the Investor, enforceable
in accordance with its terms, except as may be limited by (a) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors' rights generally; (b) the
effect of rules of law governing the availability of equitable remedies; and
(c) the unenforceability under certain circumstances under law or court
decisions of provisions providing for the indemnification of or contribution to
a party with respect to a liability where such indemnification or contribution
is contrary to public policy or prohibited by law.

                4.3    Purchase for Own Account.    Except as permitted pursuant
to Section 11.3 hereof, the Securities to be acquired by the Investor hereunder
will be acquired for investment for the Investor's own account, not as a nominee
or agent, and not with a view to the public resale or distribution thereof
within the meaning of the 1933 Act, and the Investor has no present intention of
selling or otherwise distributing the same. The Investor does not have any
contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participations to such Person or to any third Person, with
respect to the Securities. The Investor also represents that it has not been
formed for the specific purpose of acquiring the Securities.

                4.4    Accredited Investor Status.    The Investor is an
"accredited investor" within the meaning of Regulation D. By reason of its
business and financial experience, sophistication and knowledge, the Investor is
capable of evaluating the risks and merits of the investment made pursuant to
this Agreement. The Investor confirms that it is able (a) to bear the economic
risk of this investment, as well as other risk factors as more fully set forth
herein and in the SEC Documents, (b) to hold the Securities for an indefinite
period of time and (c) to bear a complete loss of the Investor's investment; and
the Investor represents that it has sufficient liquid assets so that the
illiquidity associated with this investment will not cause any undue financial
difficulties or affect the Investor's ability to provide for its current needs
and possible financial contingencies.

                4.5    Restricted Securities.    The Investor understands that
the Securities are characterized as "restricted securities" under the 1933 Act
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under the 1933 Act and applicable
regulations thereunder such securities may be resold without registration under
the 1933 Act only in certain limited circumstances. In this connection, the
Investor represents that it is familiar with Rule 144 promulgated under the 1933
Act ("Rule 144"), as presently in effect, and understands the resale limitations
imposed thereby and by the 1933 Act. The Investor understands that the Company
is under no obligation to register any of the securities sold hereunder except
as provided in Section 9 hereof.

                4.6    Due Diligence and No Solicitation.    The Investor has
had a reasonable opportunity to ask questions of and receive answers from the
Company and its officers, and all such questions have been answered to the full
satisfaction of the Investor. At no time was the Investor presented with or
solicited by any leaflet, public promotional meeting, circular, newspaper or
magazine article, radio or television advertisement or any other form of general
advertising.

                4.7    Further Limitations on Disposition.    Without in any way
limiting the representations set forth above, the Investor further agrees not to
make any disposition of all or any portion of the Securities unless and until:

                        (a)  there is then in effect a registration statement
under the 1933 Act covering such proposed disposition and such disposition is
made in accordance with such registration statement; or

6

--------------------------------------------------------------------------------


                        (b)  (i) the Investor shall have notified the Company of
the proposed disposition and shall have furnished the Company with a statement
of the circumstances surrounding the proposed disposition, and (ii) the Investor
shall have furnished the Company at the Investor's expense an opinion of
counsel, reasonably satisfactory to the Company that such disposition will not
require registration of such securities under the 1933 Act; provided that the
Company shall not require an opinion of counsel for routine sales of shares
pursuant to Rule 144.

                4.8    Legends.    It is understood that the certificates
evidencing the Securities will bear the legends set forth below:

                        (a)  THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER
ANY STATE SECURITIES LAWS. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM.

                        (b)  The legend referred to in Section 4.8(a) above
shall be removed from a certificate representing such Securities or shares of
Common Stock issued upon conversion or exercise thereof if the securities
represented thereby are sold pursuant to an effective registration statement
under the 1933 Act, or there is delivered to the Company such satisfactory
evidence, which may include an opinion of independent counsel, as reasonably may
be requested by the Company, to confirm that neither such legend nor the
restrictions on transfer set forth therein are required to ensure that transfers
of such securities will not violate the registration requirements of the 1933
Act.

        5.    PRE-CLOSING COVENANTS OF THE PARTIES.    

        The Parties agree as follows with respect to the period between the
execution of this Agreement and the Closing:

                5.1    General.    Each of the Parties will use its reasonable
best efforts to take all action and to do all things necessary, proper or
advisable in order to consummate and make effective the transactions
contemplated by this Agreement (including satisfaction, but not waiver, of the
closing conditions set forth in Sections 7 and 8 below).

                5.2    Notice of Developments.    Each Party will give prompt
written notice to the other of any material adverse development causing a breach
of any of its own representations and warranties in Section 3 or 4 above. No
disclosure by any Party pursuant to this Section 5.2, however, shall be deemed
to cure any misrepresentation, breach of warranty or breach of covenant.

        6.    POST-CLOSING COVENANTS OF THE PARTIES.    

                6.1    Board Representation.    

                        (a)  The Board of Directors shall elect or appoint to
the Board of Directors one (1) nominee designated by the Investor (such person,
or replacement designated by the Investor, the "Investor Nominee"), effective as
of the Closing Date. Commencing with the annual meeting of stockholders of the
Company, the record date for which next follows the Closing Date, and at each
annual meeting of stockholders of the Company thereafter, the Investor shall be
entitled to present to the Board of Directors or the nominating committee
thereof the Investor Nominee for election at each annual meeting of stockholders
of the Company and the Company shall use its best efforts to cause the election
to the Board of Directors of such Investor Nominee. If the Board of Directors
becomes a classified board, the Board of Directors shall designate the class in
which the Investor Nominee shall serve, and at each annual meeting of
stockholders of the Company at which the term of the Investor Nominee shall
expire, the Investor shall be entitled to present to the Board of Directors or
the nominating committee thereof the Investor Nominee for election at such
annual meeting of

7

--------------------------------------------------------------------------------


stockholders of the Company and the Company shall use its best efforts to cause
the election to the Board of Directors of such Investor Nominee. In the event of
the death, disability, resignation or removal of an Investor Nominee, the
Investor shall designate a replacement for such director, which replacement the
Company shall cause to be elected or appointed to the Board of Directors.

                        (b)  The Company shall cause the Investor Nominee
designated for election to the Board of Directors to be included in the slate of
nominees recommended by the Board of Directors to the stockholders of the
Company for election as directors at the relevant annual meeting of the
stockholders, and shall use its best efforts to cause the election of each such
Investor Nominee, including soliciting proxies in favor of the election of such
person.

                        (c)  The Investor shall be entitled to designate an
Investor Nominee for election to the Board of Directors so long as the Investor
and its Affiliates Beneficially Own (as defined below) all of the Shares or any
Conversion Shares issued upon conversion thereof and the Warrant and any of the
Warrant Shares issued upon exercise thereof. If at any time the Investor and its
Affiliates do not Beneficially Own all of the Shares or any Conversion Shares
issued upon conversion thereof and the Warrant and any of the Warrant Shares
issued upon exercise thereof, the Company's obligations pursuant to this
Section 6.1 shall terminate and shall be of no further force or effect.
"Beneficially Own" with respect to any securities means having "beneficial
ownership" of such securities (as determined pursuant to Rule 13d-3 promulgated
under the 1934 Act as in effect on the date hereof, except that a Person shall
be deemed to Beneficially Own all such securities that such Person has the right
to acquire by conversion, exercise of option or otherwise whether such right is
exercisable immediately or after the passage of time). The terms "Beneficial
Ownership" and "Beneficial Owner" have correlative meanings.

                        (d)  From and after the Closing Date, for so long as an
Investor Nominee serves as a member of the Board of Directors, each Investor
Nominee shall be invited to attend all regular and special meetings of the Board
of Directors and any committee of the Board of Directors of which such Investor
Nominee is a member or permitted to attend as an observer. The Company shall
notify each Investor Nominee of any such meeting no later than the time at which
it notifies any other member of the Board of Directors of such meeting.

                6.2    Status of Dividends.    The Company agrees to treat the
Series A Preferred as equity for all tax purposes unless the Company determines
that there is no reasonable basis for such position. The Company shall take no
action (other than as required by Law) that would jeopardize the availability of
the dividends received deduction under Section 243(a)(1) of the Internal Revenue
Code of 1986, as amended, for the distributions on Series A Preferred that are
paid out of current or accumulated earnings and profits, if any.

                6.3    Director and Officer Indemnification.    

                        (a)  So long as any Investor Nominee serves as a member
of the Board of Directors, the Company shall provide to each such individual
indemnification and directors' and officers' insurance having terms and
provisions no less favorable to such individuals than the indemnification and
directors' and officers' insurance provided to other directors of the Company
(including, without limitation, coverage for matters based in whole or in part
on, or arising in whole or in part out of, any matter existing or occurring
while such Investor Nominee was a director, even though such Investor Nominee
may no longer be a director at the time any claim for indemnification or
coverage under insurance is made).

                        (b)  So long as any Investor Nominee serves as a member
of the Board of Directors, the Company shall not amend the Certificate of
Incorporation or Bylaws so as to adversely affect the rights of any such person
with respect to indemnification by the Company for any Losses (as defined below)
incurred by such person in such person's capacity as a director of the Company.
"Losses" shall mean,

8

--------------------------------------------------------------------------------


collectively, any and all losses, penalties, judgments, suits, costs, claims,
liabilities, damages and expenses (including, without limitation, reasonable
attorneys' fees and disbursements).

                        (c)  So long as any Investor Nominee serves as a member
of the Board of Directors, the Company shall maintain in full force and effect,
to the extent available, directors' and officers' liability insurance with
respect to such person, which insurance shall be at least as favorable to such
person (in the amount and extent of coverage) as the directors' and officers'
liability insurance in force on the Closing Date.

                6.4    Listing; Reservation.    

                        (a)  So long as the Investor or its Affiliates
Beneficially Owns any Securities, the Company shall use its best efforts to
ensure that the shares of Common Stock continue to be quoted on the NASDAQ Stock
Market; provided, however, this Section 6.4(a) shall not restrict the Company
from engaging in any reclassification, capital reorganization or other change in
the outstanding shares of Common Stock or any consolidation or merger of the
Company with or into another corporation or any other transaction in which the
stockholders of the Company are required to exchange their shares of Common
Stock for stock or other securities of the Company or any other Person.

                        (b)  From and after the Closing Date, the Company shall
at all times reserve and keep available, out of its authorized and unissued
Common Stock, solely for the purpose of issuing Common Stock upon the conversion
or exercise of the Shares or the Warrant, such number of shares of Common Stock
free of preemptive rights as shall be sufficient to issue Common Stock upon the
conversion or exercise of the Shares and the Warrant.

        7.    CONDITIONS TO THE INVESTOR's OBLIGATIONS AT CLOSING.    The
obligations of the Investor under Section 2 of this Agreement with respect to
the Closing are subject to the fulfillment or waiver, on the Closing Date, of
each of the following conditions:

                7.1    Representations and Warranties True.    The
representations and warranties of the Company contained in Section 3 qualified
as to materiality shall be true and correct in all respects, and those not so
qualified shall be true and correct in all material respects on and as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of the Closing Date (except where such representation
and warranty speaks by its terms as of a different date, in which case it shall
be true and correct as of such date). The Company shall have delivered to the
Investor at the Closing a certificate in form and substance reasonably
satisfactory to the Investor dated the Closing Date and signed by the chief
executive officer and the chief financial officer of the Company to the effect
that the condition set forth in this Section 7.1 has been satisfied.

                7.2    Compliance with Covenants.    The Company shall have
performed all of its obligations hereunder in all material respects and complied
with all agreements, undertakings, covenants and conditions required hereunder
to be performed by it at or prior to the Closing. The Company shall have
delivered to the Investor at the Closing a certificate in form and substance
reasonably satisfactory to the Investor dated the Closing Date and signed by the
chief executive officer and the chief financial officer of the Company to the
effect that the condition set forth in this Section 7.2 has been satisfied.

                7.3    No Litigation.    

                        (a)  No Law shall have been promulgated, enacted or
entered that restrains, enjoins, prevents, materially delays, prohibits or
otherwise makes illegal the performance of this Agreement or the transactions
contemplated hereby.

                        (b)  No action, suit or proceeding shall be pending or
threatened before any Governmental Authority wherein an unfavorable injunction,
judgment, order, decree, ruling or charge would (i) prevent, materially delay,
prohibit or otherwise make illegal the consummation of any of the transactions
contemplated by this Agreement, (ii) cause any of the transactions contemplated
by this

9

--------------------------------------------------------------------------------


Agreement to be rescinded following consummation (and no such injunction,
judgment, order, decree, ruling or charge shall be in effect) or (iii) affect
adversely the right of the Investor to own the Securities.

                7.4    Securities Exemptions.    The offer and sale of the
Securities to the Investor pursuant to this Agreement shall be exempt from the
registration requirements of the 1933 Act, the qualification requirements of the
California Corporate Securities Law of 1968 (the "California Securities Law")
and the registration and/or qualification requirements of all other applicable
state securities laws.

                7.5    Opinion of Company Counsel.    The Investor shall have
received the opinion of Latham & Watkins, outside counsel to the Company,
attached as Exhibit Chereto dated as of the Closing Date.

                7.6    Certificate of Designations.    The Series A Certificate
shall have been filed with the Secretary of State of the State of Delaware and a
copy of the revised Certificate of Incorporation (including the Series A
Certificate) certified by the Secretary of State of the State of Delaware, shall
have been delivered to the Investor.

                7.7    Shares and Warrant.    The Company shall have executed
and delivered to the Investor the certificate(s) representing the Shares and the
Warrant to be purchased by the Investor pursuant to Section 1.2 hereof.

                7.8    Proceedings.    All corporate and other proceedings to be
taken by the Company in connection with this Agreement and with respect to the
transactions contemplated hereby to be completed at or prior to the Closing and
documents incident thereto shall have been completed in form and substance
reasonably satisfactory to the Investor, and the Investor shall have received
all such counterpart originals or certified or other copies of this Agreements
and such other documents as it may reasonably request.

                7.9    Board Representation.    The Investor Nominee designated
by the Investor shall have been elected to the Board of Directors effective as
of the Closing Date, and directors' and officers' liability insurance shall be
available to the Investor Nominee on terms satisfactory to the Investor and in
an amount of coverage at least equal to $15,000,000.

                7.10    No Material Adverse Effect.    No event shall have
occurred and no condition shall have arisen or been created since the date of
this Agreement which has had, or would be reasonably likely to have, a Material
Adverse Effect.

                7.11    Anti-Takeover Laws Not Applicable.    The Board of
Directors shall have approved the entry by the Company into this Agreement and
the performance of the Company's obligations hereunder and consummation of the
transactions contemplated hereby and by the Right of First Refusal Agreement for
all purposes under the DGCL, including for purposes of paragraph (a)(1) of DGCL
Section 203, and no other "moratorium," "control share acquisition," "business
combination," "fair price" or other form of anti-takeover or similar law of any
jurisdiction is applicable to the transactions contemplated by this Agreement or
the Right of First Refusal Agreement.

10

--------------------------------------------------------------------------------


        8.    CONDITIONS TO THE COMPANY'S OBLIGATIONS AT CLOSING.    The
obligations of the Company to the Investor under this Agreement with respect to
the Closing are subject to the fulfillment or waiver on the Closing Date of each
of the following conditions:

                8.1    Representations and Warranties True.    The
representations and warranties of the Investor contained in Section 4 qualified
as to materiality shall have been true and correct in all respects, and those
not so qualified shall have been true and correct in all material respects on
and as of the Closing Date with the same effect as though such representations
and warranties had been made on and as of the Closing Date (except where such
representation and warranty speaks by its terms as of a different date, in which
case it shall be true and correct as of such date). The Investor shall have
delivered to the Company at the Closing a certificate in form and substance
reasonably satisfactory to the Company dated the Closing Date and signed by the
chief executive officer and the chief financial officer of the Investor to the
effect that the conditions set forth in this Section 8.1 have been satisfied.

                8.2    Payment of Consideration.    The Investor shall have paid
the Purchase Price in accordance with the provisions of Section 1.2.

                8.3    No Litigation.    

                        (a)  No Law shall have been promulgated, enacted or
entered that restrains, enjoins, prevents, materially delays, prohibits or
otherwise makes illegal the performance of this Agreement or the transactions
contemplated hereby.

                        (b)  No action, suit or proceeding shall be pending or
threatened before any Governmental Authority wherein an unfavorable injunction,
judgment, order, decree, ruling or charge would (i) prevent, delay, prohibit or
otherwise make illegal the consummation of any of the transactions contemplated
by this Agreement, or (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation (and no such injunction,
judgment, order, decree, ruling or charge shall be in effect).

                8.4    Securities Exemptions.    The offer and sale of the
Shares to the Investor pursuant to this Agreement shall be exempt from the
registration requirements of the 1933 Act, the qualification requirements of the
California Securities Law and the registration and/or qualification requirements
of all other applicable state securities laws.

        9    REGISTRATION STATEMENT FOR RESALE OF THE SHARES.    

                9.1    Registration.    As promptly as practicable after the
Closing but in any event within thirty (30) days following the Closing Date, the
Company shall prepare and file with the SEC a registration statement on Form S-3
(the "Registration Statement"), and maintain effective for the period specified
in Section 9.2(a) for use by the Investor and its Affiliates at any time during
such period with respect to the offering and sale or other disposition of the
Conversion Shares and the Warrant Shares and the shares of Common Stock issuable
upon conversion of the Series A Preferred issuable pursuant to the Price
Purchase Agreement (collectively, the "Registrable Securities").

                9.2    Company Obligations.    In the case of each registration
effected by the Company pursuant to this Section 9, the Company will keep the
Investor, as applicable, advised in writing as to the initiation of each
registration and as to the completion thereof. At its expense, the Company will:

                        (a)  use its best efforts to cause such registration to
remain effective at all times until the earlier of (i) such time as the
distribution described in the registration statement relating to the Registrable
Securities has been completed and (ii) two (2) years from the Closing Date;

                        (b)  prepare and file with the SEC such amendments and
post-effective amendments to such registration statement and supplements to the
prospectus as may be (i) reasonably requested by the holders of a majority of
any class of participating Registrable Securities, (ii) reasonably requested

11

--------------------------------------------------------------------------------


by any participating holder (to the extent such request relates to information
relating to such holder), or (iii) necessary to keep such registration effective
for the period of time required by this Section 9;

                        (c)  prepare and deliver to the Investor as many copies
of each preliminary and final prospectus and other documents incident thereto as
the Investor from time to time may reasonably request;

                        (d)  immediately notify the Investor, at any time when a
prospectus relating to a registration of Registrable Securities is required to
be delivered under the 1933 Act, of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and, at the request of the Investor, prepare a supplement or
amendment to such registration statement so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated or necessary to make the statements therein not misleading;

                        (e)  list the Registrable Securities on the automated
quotation system and/or securities exchanges upon which the Common Stock is
listed;

                        (f)    use its best efforts to register or qualify and
maintain the qualification of the Registrable Securities covered by such
registration under such state securities or "blue sky" laws for offers and sales
to the public as the Investor shall reasonably request; provided, however, that
the Company shall not be obligated to qualify as a foreign corporation to do
business under the laws of or become subject to taxation in, any jurisdiction in
which it shall not be then qualified, or to file any general consent to service
of process;

                        (g)  otherwise use its best efforts to comply with the
securities laws of the United States and other applicable jurisdictions and all
applicable rules and regulations of the SEC and comparable Governmental
Authorities in other applicable jurisdictions;

                        (h)  notify the Investor (i) when the Registration
Statement or any amendment thereto has been filed or become effective, when the
prospectus or any amendment or supplement thereto has been filed and to furnish
the Investor with copies thereof, (ii) of the issuance by the SEC of any stop
order suspending the effectiveness of the Registration Statement or any order
preventing or suspending the use of the preliminary prospectus or the Final
Prospectus (as defined below) or the initiation or threatening of any
proceedings for such purposes, and (iii) the receipt by the Company of any
notification with respect to the suspending of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and

                        (i)    with a view to making available the benefits of
certain rules and regulations of the SEC which may permit the sale of restricted
securities to the public without registration, the Company agrees to: (i) make
and keep public information available as those terms are understood and defined
in Rule 144; (ii) use its best efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the 1933 Act and
the 1934 Act at any time after it has become subject to such reporting
requirements; and (iii) so long as the Investor or transferee of Investor owns
any Securities, furnish to the Investor or transferee of Investor upon request,
a written statement by the Company as to its compliance with the reporting
requirements of Rule 144 and of the 1933 Act and the 1934 Act, a copy of the
most recent annual or quarterly report of the Company, and such other reports
and documents so filed as the Investor or transferee of Investor may reasonably
request in availing itself of any rule or regulation of the SEC allowing the
Investor or transferee of Investor to sell any such securities without
registration.

                9.3    Restrictions on Registrations.    If at any time or from
time to time after the effective date of the Registration Statement, the Company
promptly notifies the Investor in writing of the existence of

12

--------------------------------------------------------------------------------


a Potential Material Event (as defined below), the Investor shall not offer or
sell any Registrable Securities or engage in any other transaction involving or
relating to the Registrable Securities, from the time of the giving of notice
with respect to a Potential Material Event until the Investor receives written
notice from the Company that such Potential Material Event either has been
disclosed to the public or no longer constitutes a Potential Material Event. If
a Potential Material Event shall occur prior to the date the Registration
Statement is filed, then notwithstanding Section 9.1 above, the Company's
obligation to file the Registration Statement shall be delayed until such
Potential Material Event either has been disclosed to the public or no longer
constitutes a Potential Material Event. "Potential Material Event" means any of
the following: (a) the possession by the Company of material information not
ripe for disclosure in a registration statement, as determined in good faith by
the Chief Executive Officer or the Board of Directors that disclosure of such
information in a Registration Statement would be materially detrimental to the
business and affairs of the Company; or (b) any material engagement or activity
by the Company which would, in the good faith determination of the Chief
Executive Officer or the Board of Directors, be materially adversely affected by
disclosure in a registration statement at such time, which determination shall
be accompanied by a good faith determination by the Chief Executive Officer or
the Board of Directors that the applicable Registration Statement would be
materially misleading absent the inclusion of such information. In no event
shall the suspension of the Registration Statement (or the permissible delay in
filing a Registration Statement) (i) exceed ninety (90) days on any one occasion
as a result of a Potential Material Event or (ii) be permitted more than once
during any 12-month period.

                9.4    Investor Obligations and Rights.    

                        (a)  The Investor shall cooperate as reasonably
requested by the Company with the Company in connection with the preparation of
the Registration Statement, and for so long as the Company is obligated to file
and keep effective the Registration Statement, shall provide to the Company, in
writing, for use in the Registration Statement, all such information regarding
the Investor and its plan of distribution of the Registrable Securities as may
be reasonably necessary to enable the Company to prepare the Registration
Statement and prospectus covering the Registrable Securities, to maintain the
currency and effectiveness thereof and otherwise to comply with all applicable
requirements of law in connection therewith. The Investor shall have the right
to prepare any portions of the Registration Statement requiring information
regarding the Investor and its plan of distribution of the Registrable
Securities.

                        (b)  During such time as the Investor may be engaged in
a distribution of the Registrable Securities, the Investor shall comply with
Regulation M promulgated under the 1934 Act and pursuant thereto it shall, among
other things; (i) not engage in any stabilization activity in connection with
the securities of the Company in contravention of such regulation;
(ii) distribute the Registrable Securities under the Registration Statement
solely in the manner described in the Registration Statement; and (iii) cease
distribution of such Registrable Securities pursuant to such Registration
Statement upon receipt of written notice from the Company that the prospectus
covering the Registrable Securities contains any untrue statement of a material
fact or omits a material fact required to be stated therein or necessary to make
the statements therein not misleading.

                        (c)  The Investor hereby covenants with the Company not
to make any sale of the Registrable Securities without effectively causing the
prospectus delivery requirements under the 1933 Act to be satisfied unless the
sale is made pursuant to an exemption from registration.

                        (d)  The Investor acknowledges and agrees that the
Registrable Securities sold pursuant to the Registration Statement are not
transferable on the books of the Company unless the stock certificate submitted
to the transfer agent evidencing the Registrable Securities is accompanied by a
certificate reasonably satisfactory to the Company to the effect that (i) the
Registrable Securities have

13

--------------------------------------------------------------------------------


been sold in accordance with this Agreement and the Registration Statement and
(ii) the requirement of delivering a current prospectus has been satisfied.

                        (e)  Following termination of the effectiveness of the
Registration Statement, the Investor shall discontinue sales of Registrable
Securities pursuant thereto upon receipt of notice from the Company of its
intention to remove from registration the Registrable Securities covered thereby
which remain unsold, and the Investor shall promptly notify the Company of the
number of Registrable Securities registered that remain unsold immediately upon
receipt of the notice from the Company.

                        (f)    The Investor will observe and comply with the
1933 Act, the 1934 Act and the general rules and regulations thereunder, as now
in effect and as from time to time amended and including those hereafter enacted
or promulgated, in connection with any offer, sale, pledge, transfer or other
disposition of the Registrable Securities or any part thereof.

                9.5    Indemnification.    

                        (a)  The Company will indemnify and hold harmless to the
fullest extent permitted by law the Investor, its Affiliates and each of their
respective officers, directors, shareholders, employees, advisors, agents and
partners, and each person controlling the Investor, with respect to each
registration which has been effected pursuant to this Section 9 against all
Losses jointly and severally arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any prospectus,
offering circular or other document (including any amendment or supplement
thereto or any documents incorporated by reference therein and any related
registration statement, notification or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of the 1933 Act or the 1934 Act or any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and will reimburse the Investor, its Affiliates and their respective officers,
directors, shareholders, employees, advisors, agents and partners, and each
person controlling the Investor for any legal and any other expenses reasonably
incurred in connection with investigating and defending any such Losses;
provided, however, that the Company will not be liable in any such case to the
extent that any such Losses arise out of or is based on any untrue statement or
omission based upon written information furnished to the Company by the Investor
and stated expressly to be specifically for use therein.

                        (b)  The Investor will, if Registrable Securities held
by it are included in the securities as to which such registration,
qualification or compliance is being effected, indemnify and hold harmless to
the fullest extent permitted by law the Company, its Affiliates and their
respective directors, employees, advisors, agents and officers and each person
who controls the Company, against all Losses arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any such registration statement, prospectus, offering circular or other document
made by the Investor in writing, or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements by the Investor therein not misleading, and will reimburse the
Company and its directors, officers, partners, persons, or control persons for
any legal or any other expenses reasonably incurred in connection with
investigating or defending any such Losses, in each case to the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by the Investor and
stated expressly to be specifically for use therein; provided, however, that the
obligations of the Investor hereunder shall be limited to an amount equal to the
net proceeds to the Investor of securities sold as contemplated herein.

14

--------------------------------------------------------------------------------


                        (c)  Each party entitled to indemnification under this
Section 9.5 (the "Indemnified Party") shall give notice to the party required to
provide indemnification (the "Indemnifying Party") promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought and shall permit the Indemnifying Party to assume the defense of any such
claim or any litigation resulting therefrom; provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or any
litigation resulting therefrom, shall be approved by the Indemnified Party
(whose approval shall not unreasonably be withheld) and the Indemnified Party
may participate in such defense at such party's expense (unless (i) the
Indemnifying Party has agreed in writing to pay such fees or expenses, (ii) the
Indemnifying Party shall have failed to assume the defense of such claim within
a reasonable time after receipt of notice of such claim from the Person entitled
to indemnification hereunder and employ counsel reasonably satisfactory to such
Person, (iii) the Indemnified Party has reasonably concluded (based on the
written advice of counsel) that there may be legal defenses available to it or
other Indemnified Parties that are different from or in addition to those
available to the Indemnifying Party, or (iv) the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in such action, in which case the
fees and expenses of counsel shall be at the expense of the Indemnifying Party),
and provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 9 unless the Indemnifying Party is materially prejudiced
thereby. If such defense is not assumed by the Indemnifying Party, the
Indemnifying Party will not be subject to any liability for any settlement made
without its consent, but such consent may not be unreasonably withheld. If the
Indemnifying Party assumes the defense, the Indemnifying Party shall not have
the right to settle such action without the written consent of the Indemnified
Party. No Indemnifying Party, in the defense of any such claim or litigation
shall, except with the consent of each Indemnified Party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.

        If the indemnification provided for in this Section 9.5 is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any Losses referred to herein, then the Indemnifying Party, in lieu
of indemnifying such Indemnified Party hereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions which resulted in such loss, liability, claim,
damage or expense, as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue (or alleged
untrue) statement of a material fact or the omission (or alleged omission) to
state a material fact relates to information supplied by the Indemnifying Party
or by the Indemnified Party and the parties' relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
Notwithstanding anything in this Section 9.5 to the contrary, no Indemnifying
Party (other than the Company) shall be required pursuant to this Section 9.5 to
contribute any amount in excess of the amount by which the net proceeds received
by such Indemnifying Party from the sale of Registrable Securities in the
offering to which the Losses of the Indemnified Party relates exceeds the amount
of any damages which such Indemnifying Party has otherwise been required to pay
by reason of such untrue statement or omission.

        The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 9.5 were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act)

15

--------------------------------------------------------------------------------


shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

                        (d)  The foregoing indemnity agreement of the Company
and Investor is subject to the condition that, insofar as they relate to any
Losses made in a preliminary prospectus but eliminated or remedied in the
amended prospectus on file with the SEC at the time the registration statement
in question becomes effective or the amended prospectus filed with the SEC
pursuant to Rule 424(b) promulgated under the 1933 Act (the "Final Prospectus"),
such indemnity or contribution agreement shall not inure to the benefit of the
Investor if a copy of the Final Prospectus was timely furnished to the Investor
in sufficient quantities for delivery and was not furnished to the person
asserting the loss, liability, claim or damage at or prior to the time such
action is required by the 1933 Act.

                        (e)  Notwithstanding any other provision of this
Agreement, the obligations of the parties under this Section 9.5 shall survive
indefinitely.

                9.6    Expenses.    The Company shall pay all expenses incident
to the registration of the Registrable Securities under this Section 9 including
without limitation, all registration, listing, quotation and filing fees, all
fees and expenses of complying with securities or blue sky laws, all word
processing, duplicating and printing expenses, and the fees and disbursements of
counsel for the Company and its independent public accountants. With respect to
sales of the Registrable Securities, the Investor shall pay all underwriting
discounts and commissions and fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals relating to the
distribution of the Registrable Securities to be sold by the Investor, the fees
and disbursements of counsel retained by the Investor and transfer taxes, if
any.

        10.    TERMINATION.    

                10.1    Termination.    This Agreement may be terminated at any
time prior to the Closing:

                        (a)  by mutual written agreement of the Company and the
Investor;

                        (b)  by either the Investor or the Company (provided
that the terminating Party is not then in material breach of any representation,
warranty, covenant or other agreement contained in this Agreement) if the
Closing shall not have been consummated on or before February 28, 2002;

                        (c)  by either the Investor or the Company if a court of
competent jurisdiction or a Governmental Authority shall have issued a
non-appealable final judgment, injunction, order, ruling or decree or taken any
other action having the effect of permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement provided
that the Party seeking to terminate this Agreement pursuant to this clause (c)
shall have used its reasonable best efforts to have such judgment, injunction,
order, ruling or decree lifted, vacated or denied; or

                        (d)  by either the Investor or the Company (provided
that the terminating Party is not then in material breach of any representation,
warranty, covenant or other agreement contained in this Agreement) in the event
of a material breach by the other Party of any representation or warranty
contained in this Agreement which cannot be or has not been cured within thirty
(30) days after the giving of written notice to the breaching Party of such
breach.

                10.2    Effect of Termination.    In the event of the
termination of this Agreement pursuant to Section 10.1, this Agreement shall
forthwith become void and there shall be no liability on the part of any Party
hereto (or any stockholder, director, officer, partner, employee, agent,
consultant or representative of such Party) except as set forth in this
Section 10.2, provided that nothing contained in this Agreement shall relieve
any party from liability for any breach of this Agreement and provided further
that Section 11 shall survive termination of this Agreement.

16

--------------------------------------------------------------------------------


        11.    MISCELLANEOUS.    

                11.1    Survival of Warranties.    The representations and
warranties of the Company and the Investor contained in or made pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
Closing for a period of twenty-four (24) months from the Closing Date and shall
in no way be affected by any knowledge or investigation of the subject matter
thereof made by or on behalf of the Investor or the Company, as the case may be.

                11.2    Specific Performance.    The parties hereto specifically
acknowledge that monetary damages are not an adequate remedy for violations of
this Agreement, and that any party hereto may, in its sole discretion, apply to
a court of competent jurisdiction for specific performance or injunctive or such
other relief as such court may deem just and proper in order to enforce this
Agreement or prevent any violation hereof and, to the extent permitted by
applicable Law and to the extent the party seeking such relief would be entitled
on the merits to obtain such relief, each party waives any objection to the
imposition of such relief.

                11.3    Successors and Assigns.    

                        (a)  This Agreement shall bind and inure to the benefit
of the Company and the Investor and their respective successors, permitted
assigns, heirs and personal representatives; provided that the Company may not
assign its rights or obligations under this Agreement to any Person without the
prior written consent of the Investor.

                        (b)  Nothwithstanding Section 11.3(a) or any other
provision to the contrary in this Agreement, the Investor may assign any and all
of its rights and obligations under Section 9 hereof in connection with the
transfer to such assignee of at least 5,000 Shares (or the Conversion Shares
issued upon conversion thereof).

                11.4    Governing Law.    

                        (a)  This Agreement shall be governed by and construed
under the internal laws of the State of New York as applied to agreements among
New York residents entered into and to be performed entirely within that State,
without reference to principles of conflict of laws or choice of law thereof.

                        (b)  The Parties hereto hereby agree that the
appropriate and exclusive forum for any disputes arising out of this Agreement
solely between the Company and the Investor shall be the United States District
Court for the Southern District of New York, and, if such court will not hear
any such suit, the courts of the state of Delaware, and the parties hereto
hereby irrevocably consent to the exclusive jurisdiction of such courts, and
agree to comply with all requirements necessary to give such courts
jurisdiction. The Parties hereto further agree that the Parties will not bring
suit with respect to any disputes arising out of this Agreement except as
expressly set forth below for the execution or enforcement of judgment, in any
jurisdiction other than the above specified courts. Each of the Parties hereto
irrevocably consents to the service of process in any action or proceeding
hereunder by the mailing of copies thereof by registered or certified airmail,
postage prepaid, to the address specified in Section 11.7 hereof. The foregoing
shall not limit the rights of any party hereto to serve process in any other
manner permitted by the law or to obtain execution of judgment in any other
jurisdiction. The Parties further agree, to the extent permitted by law, that
final and unappealable judgment against any of them in any action or proceeding
contemplated above shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States by suit on the judgment, a
certified or exemplified copy of which shall be conclusive evidence of the fact
and the amount of indebtedness.

                11.5    Counterparts.    This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

17

--------------------------------------------------------------------------------


                11.6    Headings.    The headings and captions used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. All references in this Agreement to
sections, paragraphs, exhibits and schedules shall, unless otherwise provided,
refer to sections and paragraphs hereof and exhibits and schedules attached
hereto, all of which exhibits and schedules are incorporated herein by this
reference.

                11.7    Notices.    All notices, requests, demands, claims and
other communications hereunder will be in writing. Any notice, request, demand,
claim or other communication hereunder shall be deemed duly given if (and then
four (4) Business Days after) it is sent by registered or certified mail, return
receipt requested, postage prepaid and addressed to the intended recipient as
set forth below:

To the Company:   PriceSmart, Inc.
4649 Morena Boulevard
San Diego, CA 92117-3650
Attention: Robert M. Gans, Esq.
Telephone: (858) 581-7726
Facsimile: (858) 581-4707
with a copy to:
 
Latham & Watkins
12636 High Bluff Drive, Suite 300
San Diego, CA 92130
Attention: Robert E. Burwell, Esq.
Telephone: (858) 523-5400
Facsimile: (858) 523-5450
To Investor:
 
To the name and address set forth on the signature page hereto
with a copy to:
 
Cleary, Gottlieb, Steen & Hamilton
One Liberty Plaza
New York, NY 10006
Attention: Daniel S. Sternberg, Esq., and
                    Jorge U. Juantorena, Esq.
Telephone: (212) 225-2000
Facsimile: (212) 225-3999

Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service
or ordinary mail), but no such notice, request, demand, claim or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any Party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other Parties notice in the manner herein set
forth.

                11.8    No Finder's Fees.    Each party represents that it
neither is nor will be obligated for any finder's or broker's fee or commission
in connection with this transaction. The Company agrees to indemnify and hold
harmless the Investor from any liability for any commission or compensation in
the nature of a finder's or broker's fee (and any asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

                11.9    Amendments and Waivers.    Any term of this Agreement
may be amended and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Investor.

18

--------------------------------------------------------------------------------


                11.10    Attorneys' Fees.    If any action at law or in equity
is necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys' fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

                11.11    Severability.    If one or more provisions of this
Agreement are held to be unenforceable under applicable law, such provision(s)
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.

                11.12    Entire Agreement.    This Agreement, together with all
exhibits and schedules hereto, constitutes the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the Parties with respect to the
subject matter hereof.

                11.13    No Third Party Beneficiaries.    This Agreement is for
the sole benefit of the Parties hereto and their respective successors and
permitted assigns and nothing herein, express or implied, is intended or shall
confer upon any other Person any legal or equitable right, benefit or remedy of
any nature whatsoever under or by reason of this Agreement, except that the
provisions of Section 6.3 shall inure to the benefit of and be enforceable by
the Investor Nominee and the provisions of Section 9.5 shall inure to the
benefit of and be enforceable by each Indemnified Party.

                11.14    Public Announcements.    The Investor and the Company
shall consult with each other before issuing any press release with respect to
this Agreement or the transactions contemplated hereby and neither shall issue
any such press release or make any such public statement without the prior
consent of the other, which consent shall not be unreasonably withheld;
provided, however, that a Party may, without the prior consent of the other
Party, issue such press release or make such public statement as may upon the
advice of counsel be required by law if it has used commercially reasonable
efforts to consult with the other Party prior thereto. The Parties hereby
consent to the filing of this Agreement by the Company and a Schedule 13D by the
Investor with the SEC.

                11.15    Further Assurances.    From and after the date of this
Agreement, upon the request of the Investor or the Company, the Company and the
Investor shall execute and deliver such instruments, documents or other writings
as may be reasonably necessary or desirable to confirm and carry out and to
effectuate fully the intent and purposes of this Agreement.

                11.16    Fees and Expenses.    Except as otherwise provided in
this Agreement, each of the Parties shall each bear its own expenses incurred in
connection with the negotiation and execution of this Agreement and each other
agreement, document and instrument contemplated by this Agreement and the
consummation of the transactions contemplated hereby and thereby.

                11.17    Waiver of Jury Trial.    THE COMPANY AND THE INVESTOR
HEREBY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, PROCEEDING OR LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT.

[Remainder of Page Intentionally Left Blank]

19

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

THE COMPANY:
PRICESMART, INC. By:   /s/  GILBERT A. PARTIDA      

--------------------------------------------------------------------------------

Name:   Gilbert A. Partida

--------------------------------------------------------------------------------

Title:   President and Chief Executive Officer

--------------------------------------------------------------------------------


THE INVESTOR:
GRUPO GIGANTE, S.A. DE C.V. By:   /s/  ROBERTO SALVO HORVILLEUR      

--------------------------------------------------------------------------------

Name:   Roberto Salvo Horvilleur

--------------------------------------------------------------------------------

Title:   Director General

--------------------------------------------------------------------------------

Address:   Ejercito Nacional 769-A esquina

--------------------------------------------------------------------------------

Moliere, Col. Nueve Granada

--------------------------------------------------------------------------------

Delegación Miguel Hidalgo

--------------------------------------------------------------------------------

CP 11520 México D.F

--------------------------------------------------------------------------------


Facsimile:
 
(52-55) 5269-8380

--------------------------------------------------------------------------------


Phone:
 


--------------------------------------------------------------------------------

20

--------------------------------------------------------------------------------

EXHIBIT A
Form of Warrant

--------------------------------------------------------------------------------


EXHIBIT B
Certificate of Designations

--------------------------------------------------------------------------------


EXHIBIT C
Opinion of Counsel

--------------------------------------------------------------------------------




QuickLinks


SERIES A PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT BY AND BETWEEN GRUPO
GIGANTE, S.A. DE C.V. and PRICESMART, INC.
TABLE OF CONTENTS
SERIES A PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT
